DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Claims 1, 5-6, and 23 were amended. Claim 3 was canceled; all rejections of this claims are moot. Claims 2, 10, 13, 18, 20-21 and 24-58 were previously canceled. Claims 1, 4-9, 11-12, 14-17, 19, and 22-23 are pending and are examined herein.
Applicant’s amendment overcomes the previous grounds of rejection of claims 5 and 23 under 35 USC 112(b).
The rejection of claims 1, 4-9, 11-12, 14-17, 19, and 22-23 under 35 USC 103 is maintained. See Examiner Remarks and Response to Arguments. 

Examiner Remarks
	The previous rejection provided two distinct mappings of the various labels: the first mapped the labels with Mirowski, and the second mapped the labels with Wulsin. Applicant incorporated the subject matter of claim 3 into independent claim 1. This overcomes the mapping of the labels with Mirowski. However, the mapping of the labels with Wulsin is still believed to be proper (see response to arguments). The rejection has been edited to remove the mapping which is overcome by Applicant’s amendment. The mapping of the labels via Wulsin, which was presented in the previous rejection, is maintained.

Response to Arguments
	Applicant’s arguments filed 05/19/2022 have been fully considered, but are not persuasive. Applicant argues, see especially page 7, that “Wulsin teaches eye blink artifacts, but does not teach eye movements”. Examiner respectfully disagrees that the rejection under 35 USC 103 is improper for this reason. The plain and ordinary meaning of “the second class is (EYEM) eye blinks and other eye movements” is that something is classified into this class if it is either an eye blink or an other eye movement. That is, the class of eye blinks and other eye movements is broader than the class of eye blinks. A determination that something is an eye blink is a determination that something is either an eye blink or an other movement. In view of this, a model which classifies a particular data point as being an eye blink performs the function of classifying that datapoint as being either an eye blink or an other movement, so the model taught by Wulsin (which is configured to classify an EEG signal as an eye blink) is configured to classify an EEG signal into the class of eye blinks and other eye movements.

	Inherent in Applicant’s argument appears to be an interpretation that the claim requires classifying EEG data from an eye blink into the second class and also classifying EEG data from an other eye movement into that same second class; however, this is not what the claim recites. If Applicant wishes to clarify that both eye blinks and other eye movements are mapped to the same class, positively reciting a first step of classifying EEG data from an eye blink into the second class and positively reciting a second step of classifying EEG data from an other eye movement which does not include an eye blink into the same second class would likely suffice to achieve this interpretation, although specific claim language would be required to reach a determination. Applicant would need to ensure that any amendment is fully supported by the specification. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Mirowski” (US 2011/0218950 A1), in view of “Wulsin” (Modeling electroencephalography waveforms with semi-supervised deep belief nets: fast classification and anomaly measurement) in view of “Vincent” (Stacked Denoising Autoencoders: Learning Useful Representations in a Deep Network with a Local Denoising Criterion), further in view of “McClelland” (Integrating Probabilistic models of perception and interactive neural networks: a historical and tutorial review).

	Regarding claim 1, Mirowski teaches
	A method for automatic interpretation of electroencephalogram (EEG) signals acquired from a patient, the method comprising: (Mirowski, Abstract describes system, method and computer-accessible medium for performing classification (including ictal classification) based on physiological data. Figure 4, described at [0091] shows times at which alarms (i.e., reports) are provided to a patient based on various classifiers. Figure 6, described at [0124-0125], shows a user interface comprising a diagnosis (i.e., the labeling as pre-ictal, interictal, indicates a diagnosis of the state of the patient). The markers (highlighted portions), mark the EEG waveform corresponding to preictal and interictal. Figure 8 provides an overview of the method.)
	applying the EEG signals to a statistical model; (Mirowski, Figure 8, step 830 and [0131] shows receiving physiological data of a patient including EEG data. Figure 8, steps 840-850, described at [0132-0136] and discussed in more detail below, show processing this data to arrive at a classification of a state of the subject. The preprocessing steps and classification (including the modifications described below) is understood to be a statistical model.)
	separating the EEG signals into a plurality of equally-sized epochs, and extracting features from the plurality of epochs (Mirowski, Figure 8, step 840, described at [0132-0133], shows extracting patterns from the physiological data. Figures 1(a)-1(b) provides an example in which a pattern (lower images) is provided for 1 minute of EEG data (upper images). [0070-0072] provides further explanation of the patterns and indicates that they may be, for example, 1 minute or 5 minutes long and that features may be extracted for these periods. Figures 1(a)-(b) provide examples of patterns for which features have been extracted (the vertical axis in the lower images of Figures 1(a)-1(b)). The particular features used are described in detail at [0041-0052].)
	generating a plurality of EEG event labels from each of the plurality of epochs based on the EEG signals; (Figure 8, step 840, described at [0132-0133], shows extracting patterns from the physiological data. Figures 1(a)-1(b) provides an example in which a pattern (lower images) is provided for 1 minute of EEG data (upper images). [0070-0072] provides further explanation of the patterns and indicates that they may be, for example, 1 minute or 5 minutes long and that features may be extracted for these periods.. Figures 1(a)-(b) provide examples of patterns for which features have been extracted (the vertical axis in the lower images of Figures 1(a)-1(b)). The particular features used are described in detail at [0041-0052].)The broadest reasonable interpretation of the claim does not preclude the features extracted for an epoch and the EEG event labels from coinciding. The features may be reasonably interpreted as including event labels. For example, [0048-0049] describes the difference of short-term Lyapunov exponents, which indicates that the EEG is in a chaotic phase (i.e., an event) when positive. As another example, [0050-0051] describes computing phase-locking synchrony SPLV, which indicates whether or not the frequencies in different channels are synchronous.)
	preprocessing EEG event labels using principal component analysis; ([0087] indicates that Principal Component Analysis may be applied to the features discussed above. While Mirowski teaches applying PCA to the features/event labels, it is not made explicit that this may be used as input to the classifier.)
	processing a first time window of the EEG signals, having a first window size of a plurality of the epochs, and the plurality of [not necessarily pre-processed] EEG event labels through a [classifier] configured to map the plurality of [not necessarily pre-processed] EEG event labels into [some classes] (Mirowski, Figure 8, step 850 and [0134-136] describe performing classification of the patterns to determine an ictal state. This may include preictal and interictal as described at [0075]. [0077-0079] indicates that the classifier may be a neural network. [0067] indicates that the features may be computed based on a window such as 5 seconds (i.e., a “first time window”). [0041] indicates that EEG features may be computed for a time window from a few seconds to a few minutes. Note that the claim does not require that the classifier consider only data from a first time window, just that a first time window be processed, which occurs via the inclusion of features for the “first time window”.)
	processing a second time window of the EEG signals, having a second window size of a plurality of the epochs, and the plurality of [not necessarily pre-processed] EEG event labels through a [classifier] configured to map the plurality of [not necessarily pre-processed] EEG event labels to [some classes], (Note that the broadest reasonable interpretation of the claim does not preclude the autoencoders being the same, the first and second time windows from being the same, or any of the various classes from the being the same. Mirowski, Figure 8, step 850 and [0134-136] describe performing classification of the patterns to determine an ictal state. This may include preictal and interictal as described at [0075]. [0077-0079] indicates that the classifier may be a neural network. [0067] indicates that the features may be computed based on a window such as 5 seconds (i.e., a “second time window”). [0041] indicates that EEG features may be computed for a time window from a few seconds to a few minutes. Note that the claim does not require that the classifier consider only data from a second time window, just that a second time window be processed, which occurs by virtue of the inclusion of features for the “second time window” being included.)
	…processing a third time window of the EEG signals, having a third window size of a plurality of the epochs, and the plurality of [not necessarily pre-processed] EEG event labels through a [classifier] configured to map the plurality of [not necessarily pre-processed] EEG event labels to [some classes], wherein the third window size is longer than each of the first window size and the second window size; (Note that the broadest reasonable interpretation of the claim does not preclude the autoencoders being the same or any of the various classes from the being the same. Mirowski, Figure 8, step 850 and [0134-136] describe performing classification of the patterns to determine an ictal state. This may include preictal and interictal as described at [0075]. [0077-0079] indicates that the classifier may be a neural network. The length of the entire pattern (e.g., 1 or 5 minutes) is being interpreted as a “third window” with window size of 1 or 5 minutes. This is longer than the “first” and “second window” sizes (e.g., 5 seconds as described at [0067] or “a few seconds to a few minutes” as described at [0041]). Note that the claim does not require that the classifier consider only data from a third time window, just that a third time window be processed. The claim does not preclude the classifier processing multiple time windows.) 
	…generating a report based on the output. (Mirowski, Abstract describes system, method and computer-accessible medium for performing classification (including ictal classification) based on physiological data. Figure 4, described at [0091] shows times at which alarms (i.e., reports) are provided to a patient based on various classifiers. Figure 6, described at [0124-0125], shows a user interface comprising a diagnosis (i.e., the labeling as pre-ictal, interictal, indicates a diagnosis of the state of the patient). The markers (highlighted portions), mark the EEG waveform corresponding to preictal and interictal. The “output” is being interpreted as the output of the classification model as modified below.)
	Mirowski does not appear to explicitly teach 
	processing a first time window of the EEG signals, having a first window size of a plurality of the epochs, and the plurality of preprocessed EEG event labels through a first stacked denoising autoencoder configured to map the plurality of preprocessed EEG event labels into one of epileptiform and non-epileptiform; 
	processing a second time window of the EEG signals, having a second window size of a plurality of the epochs, and the plurality of preprocessed EEG event labels through a second stacked denoising autoencoder configured to map the plurality of preprocessed EEG event labels to one of a first class and a second class, wherein the first class is (SPSW) spike and sharp wave and the second class is (EYEM) eye blinks and other eye movements; 
	processing a third time window of the EEG signals, having a third window size of a plurality of the epochs, and the plurality of preprocessed EEG event labels through a third stacked denoising autoencoder configured to map the plurality of preprocessed EEG event labels to one of a number of classes, wherein the third window size is longer than each of the first window size and the second window size; 
	calculating a probability vector from the statistical model having a dimension the same as the number of classes, wherein each element in the probability vector is a likelihood that an event of each class occurred during the third window; 
	generating an output from the probability vector, corresponding to the EEG event labels; and
	However, Wulsin—directed to analogous art—teaches
	A method for automatic interpretation of electroencephalogram (EEG) signals acquired from a patient, the method comprising: (Wulsin, Abstract describes performing classification of EEG waveforms. Page 4, Section 2.4., first sentence indicates that the data may be from patients. See also page 1, Introduction, second paragraph.)
	…separating the EEG signals into a plurality of equally-sized epochs, and (As in Mirowski, Wulsin teaches separating the EEG signals into a plurality of equally-sized epochs. Wulsin, page 4, section 2.4., first paragraph indicates that the data may be collected in blocks of 2 hours, from which 2 minute segments are randomly sampled. These are then divided into 1 second long samples for each channel. Each 1 second long sample is understood to be an epoch.)
	extracting features from the plurality of epochs; (As in Mirowski, Wulsin teaches performing feature extraction on the epochs. Wulsin, Page 5, section 2.4., third paragraph indicates that a dataset “feat16” including extracted features were determined from each sample in the “raw256” dataset, which includes the channel-seconds (i.e., epochs). Section 2.3 on page 4 and Appendix B, starting page 11, describes the feature extraction in more detail, including descriptions of the particular features used.)
	generating a plurality of EEG event labels from each of the plurality of epochs based on the EEG signals; (As in Mirowski, Wulsin teaches generating a plurality of EEG event labels. Wulsin, Page 5, section 2.4., third paragraph indicates that a dataset “feat16” including extracted features were determined from each sample in the “raw256” dataset, which includes the channel-seconds (i.e., epochs). Section 2.3 on page 4 and Appendix B, starting page 11, describes the feature extraction in more detail, including descriptions of the particular features used.)The broadest reasonable interpretation of the claim does not require the extracting features step to be distinct from the generating a plurality of EEG event labels step. Moreover, the features for the epoch may be reasonably interpreted as event labels. For example, the Area feature (page 11) corresponds to the event that the EEG includes a particular area. The Normalized decay (page 11) corresponds to whether the EEG data was generally increasing or decreasing. Similarly, the other features provide an indication of the activity of the EEG data.)
	preprocessing EEG event labels using principal component analysis; (As in Mirowski, Wulsin teaches preprocessing EEG event labels using PCA. Wulsin, Section 2.4, third paragraph indicates that principal component analysis (PCA) may also be performed. While the experiment applied PCA directly to the dataset, footnote 4 on page 4 suggests applying principal component analysis to the features/labels themselves when determining features to include as classifier inputs.)
	processing a first time window of the EEG signals, having a first window size of a plurality of the epochs, and the plurality of preprocessed EEG event labels through a first stacked [not necessarily denoising] autoencoder configured to map the plurality of preprocessed EEG event labels into one of epileptiform and non-epileptiform; (Wulsin, Abstract describes applying Deep Belief Networks (DBN), including an autoencoder, to perform classification. The classes are described in the third paragraph of the introduction: “In this study, we consider the problem of classifying individual second-long waveforms from individual channels into one of five clinically significant [1] EEG classes: (1) spike and sharp wave, (2) generalized periodic epileptiform discharge (GPED) and triphasic waves, (3) periodic lateralized epileptiform discharge (PLEDs), (4) eye blink artifact and (5) background activity, defined as everything not belonging to one of the other classes.” A classification of either (2) or (3) is taken to be a classification of epileptiform and a classification of (1), (4) or (5) is taken to be a classification of non-epileptiform. Page 11, “Frequency band power”, starting at the bottom of the left column, describes one of the features which is computed by considering eight segments (i.e., windows). As this is applied to each epoch as described above (see pages 4-5, last paragraph of section 2.4), this means that the windows are windows of epoch data. One of these windows/segments is taken to be “a first time window” and the size of that window/segment is taken to be a first window size. After applying PCA (resulting in preprocessed EEG event labels as described above), the PCA data represents the first time window. This interpretation is consistent with the instant published specification at [0085]. While the experiment applied PCA directly to the dataset, footnote 4 on page 4 suggests applying principal component analysis to the features/labels themselves when determining features to include as classifier inputs.)
	processing a second time window of the EEG signals, having a second window size of a plurality of the epochs, and the plurality of preprocessed EEG event labels through a second stacked [not necessarily denoising] autoencoder configured to map the plurality of preprocessed EEG event labels to one of a first class and a second class, wherein the first class is (SPSW) spike and sharp wave and the second class is (EYEM) eye blinks and other eye movements; (Note: The broadest reasonable interpretation of the claim does not preclude the autoencoders being the same, the first and second time windows from being the same, or any of the various classes from the being the same. Wulsin, Abstract descries applying Deep Belief Networks (DBN), including an autoencoder, to perform classification. The classes are described in the third paragraph of the introduction: “In this study, we consider the problem of classifying individual second-long waveforms from individual channels into one of five clinically significant [1] EEG classes: (1) spike and sharp wave, (2) generalized periodic epileptiform discharge (GPED) and triphasic waves, (3) periodic lateralized epileptiform discharge (PLEDs), (4) eye blink artifact and (5) background activity, defined as everything not belonging to one of the other classes.” A classification of (1) is understood to be a first class (i.e., SPSW), and a classification of (4) is understood to be a second class (i.e., EYEM). Page 11, “Frequency band power”, starting at the bottom of the left column, describes one of the features which is computed by considering eight segments (i.e., windows). As this is applied to each epoch as described above (see pages 4-5, last paragraph of section 2.4), this means that the windows are windows of epoch data. One of these windows/segments is taken to be “a second time window” and the size of that window/segment is taken to be a “second window size”. After applying PCA (resulting in preprocessed EEG event labels as described above), the PCA data represents the second time window. This interpretation is consistent with the instant published specification at [0085]. While the experiment applied PCA directly to the dataset, footnote 4 on page 4 suggests applying principal component analysis to the features/labels themselves when determining features to include as classifier inputs.)
	processing a third time window of the EEG signals, having a third window size of a plurality of the epochs, and the plurality of preprocessed EEG event labels through a third stacked [not necessarily denoising] autoencoder configured to map the plurality of preprocessed EEG event labels to one of a number of classes, wherein the third window size is longer than each of the first window size and the second window size; (Note: The broadest reasonable interpretation of the claim does not preclude the autoencoders being the same or any of the various classes from the being the same. Neither does the claim require that an autoencoder process only data determined based on a single window size. Wulsin, Abstract descries applying Deep Belief Networks (DBN), including an autoencoder, to perform classification. The classes are described in the third paragraph of the introduction: “In this study, we consider the problem of classifying individual second-long waveforms from individual channels into one of five clinically significant [1] EEG classes: (1) spike and sharp wave, (2) generalized periodic epileptiform discharge (GPED) and triphasic waves, (3) periodic lateralized epileptiform discharge (PLEDs), (4) eye blink artifact and (5) background activity, defined as everything not belonging to one of the other classes.” Classes (1)-(5) correspond to “a number of classes”. Appendix B, starting page 11, describes a variety of features. Most of these are computed based on the entire sample. For example, Area, Line length, Mean energy, Average peak amplitude, Average valley amplitude, Normalized peak number, Peak variation, Root mean square, Wavelet energy and Zero crossings. Each of these features is applied to each epoch as described above (see pages 4-5, last paragraph of section 2.4). The entire epoch is taken to be the “third time window”, the length of which is taken to be a “third window size”. This window size is longer than the first and second, since the first and second window sizes correspond to a segment of an epoch as described above. After applying PCA (resulting in preprocessed EEG event labels as described above), the PCA data represents the third time window. This interpretation is consistent with the instant published specification at [0085]. While the experiment applied PCA directly to the dataset, footnote 4 on page 4 suggests applying principal component analysis to the features/labels themselves when determining features to include as classifier inputs. 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Mirowski to apply PCA to the features to determine inputs to the classifier and to use a stacked autoencoder as taught by Wulsin because Wulsin suggests applying PCA to the features for use as input to the classifier to account for an increased number of features (see Wulsin, Footnote 4 on page 4) and because Deep Belief Networks have performance competitive with other high performing classifiers (with Deep Belief Networks sometimes being the best) as described by Wulsin in section 4.1., second paragraph.  
	The combination of Mirowski and Wulsin does not appear to explicitly teach 
	first stacked denoising autoencoder
	second stacked denoising autoencoder
	third stacked denoising autoencoder
	…calculating a probability vector from the statistical model having a dimension the same as the number of classes, wherein each element in the probability vector is a likelihood that an event of each class occurred during the third window; 
	However, Vincent—directed to analogous art—teaches
	first stacked denoising autoencoder…second stacked denoising autoencoder…third stacked denoising autoencoder (Note: The broadest reasonable interpretation of the claim does not require that the autoencoders be distinct. Vincent, Abstract describes stacking denoising autoencoders. Section 3.5 and Figure 4 teach including an output layer on top of the stack for performing classification. Section 3.1. describes the Denoising Autoencoder algorithm.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Mirowski and Wulsin to use a stacked denoising autoencoder as taught by Vincent because stacked denoising autoencoders “yielded in most cases a significant improvement in performance over the stacking of ordinary autoencoders” and because denoising autoencoders “showed that they were able to zero in on useful structure in the data…that regular autoencoders seemed unable to learn” as described by Vincent in the first paragraph of section 8, starting page 3402.
	The combination of Mirowski, Wulsin and Vincent does not appear to explicitly teach 
	…calculating a probability vector from the statistical model having a dimension the same as the number of classes, wherein each element in the probability vector is a likelihood that an event of each class occurred during the third window; 
	generating an output from the probability vector, corresponding to the EEG event labels; and 
	generating a report based on the output.
	However, McClelland—directed to analogous art—teaches
	…calculating a probability vector from the statistical model having a dimension the same as the number of classes, wherein each element in the probability vector is a likelihood that an event of each class occurred during the third window; (McClelland, Abstract describes a historical review and tutorial of probabilistic methods. The section “CALCULATING POSTERIOR PROBABILITIES WITH CONNECTIONIST UNITS USING THE SOFTMAX AND LOGISTIC FUNCTIONS”, starting page 9 describes a softmax layer of a neural network. In particular, the first paragraph describes using a softmax layer of a neural network to determine a probability for each of a plurality of hypotheses. The form of the softmax function may be seen in the second centered formula on page 10. The paragraph preceding the softmax formula indicates that this corresponds to a probability of the jth hypothesis/letter. In the combination with Mirowski, Wulsin and Vincent, Wulsin teaches applying a stacked autoencoder to an epoch of EEG data to perform classification. Vincent teaches using a stacked denoising autoencoder with an output layer. McClelland teaches a particular output layer, a softmax layer, which may be used to determine probabilities of classes. In the combination, this would be applied to perform classification into the classes taught by Wulsin, so the output is a collection of probabilities (i.e., a vector of probabilities) with one probability (i.e., dimension) for each class. Since Wulsin applies the stacked autoencoder to an epoch, in the combination the stacked denoising autoencoder with the softmax layer would be applied to an epoch as well, which corresponds to performing a classification for the third window, as the third window is being interpreted as corresponding to an epoch as described above.)
	generating an output from the probability vector, corresponding to the EEG event labels; and (McClelland, Section “Decision policies” on page 4 describes choosing among several options whose probabilities have been estimated, the one with the largest probability. This is described in the context of the softmax layer in “Maximizing and matching using the neural network” on page 11, especially first paragraph. In the combination with Wulsin and Vincent, the probabilities which are generated represent probabilities of class labels for an epoch of EEG data, so the output (the class with the largest probability) corresponds to the EEG event labels. McClelland also indicates that logistic functions may be used and describes these in “The logistic function” starting page 12. These also result in class probabilities.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Mirowski, Wulsin and Vincent to use a softmax layer to determine probabilities of classes as taught by McClelland because both Wulsin and Vincent indicate that an output layer is used in the stacked autoencoders, but do not provide explicit details. A person of ordinary skill in the art would have been motivated to consider output layers which may be used to perform classification, and would have been motivated to use a softmax layer because the “logistic or softmax activation functions can exactly compute Bayesian posterior probabilities” as described by McClelland in the Abstract. Moreover, it would have been obvious to select the option with the highest posterior probability because this policy “maximizes the probability of choosing the correct answer” as described by McClelland in the last paragraph of “Decision policies” on page 4.
	
	Regarding claim 4, the rejection of claim 1 is incorporated herein. Mirowski does not appear to explicitly teach 
	wherein the number of classes comprises at least four classes.  
	However, Wulsin—directed to analogous art—teaches
	wherein the number of classes comprises at least four classes.  (Abstract describes using deep belief networks to classify EEG data. Introduction, especially third paragraph, describes some of the classes that the EEG is classified into including (1) spike and sharp wave, (2) generalized periodic epileptiform discharge (GPED) and triphasic waves, (3) periodic lateralized epileptiform discharge (PLEDs), (4) eye blink artifact and (5) background activity, defined as everything not belonging to one of the other classes.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 5, the rejection of claim 4 is incorporated herein. Mirowski does not appear to explicitly teach 
	wherein the number of classes comprises the classes (SPSW) spike and sharp wave, (GPED) generalized periodic epileptiform discharge and triphasic waves, (PLED) periodic lateralized epileptiform discharge, (EYEM) eye blinks and other movements, (ARTF) other general artifacts or background activity, and (BCKG) background activity.  
	However, Wulsin—directed to analogous art—teaches
	wherein the number of classes comprises the classes (SPSW) spike and sharp wave, (GPED) generalized periodic epileptiform discharge and triphasic waves, (PLED) periodic lateralized epileptiform discharge, (EYEM) eye blinks and other related movements, (ARTF) other general artifacts or background activity, and (BCKG) background activity.  (Wulsin, Abstract describes using deep belief networks to classify EEG data. Introduction, especially third paragraph, describes some of the classes that the EEG is classified into including (1) spike and sharp wave, (2) generalized periodic epileptiform discharge (GPED) and triphasic waves, (3) periodic lateralized epileptiform discharge (PLEDs), (4) eye blink artifact and (5) background activity, defined as everything not belonging to one of the other classes. ARTF and BCKG are understood to coincide.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 4.

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Mirowski teaches
	wherein at least one of the first window size and the second window size is between 2 seconds and 4 seconds.  ( [0041] indicates that EEG features may be computed for a time window from a few seconds to a few minutes. A person of ordinary skill in the art would recognize that 2 to 4 seconds falls within or substantially overlaps with a few seconds to a few minutes.)

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Mirowski teaches
	wherein each of the first window size and the second window size is 3 seconds.  ([0041] indicates that EEG features may be computed for a time window from a few seconds to a few minutes. A person of ordinary skill in the art would recognize that 3 seconds falls within a few seconds to a few minutes.)

	Regarding claim 8, the rejection of claim 1 is incorporated herein.  Furthermore, Mirowski and Wulsin teach
	wherein the third window size is between 26 and 56 seconds (Mirowski, Figure 8, step 840, described at [0132-0133], shows extracting patterns from the physiological data. Figures 1(a)-1(b) provides an example in which a pattern (lower images) is provided for 1 minute of EEG data (upper images). [0070-0072] provides further explanation of the patterns and indicates that they may be, for example, 1 minute or 5 minutes long and that features may be extracted for these periods. Wulsin, Page 5, section 2.4., third paragraph indicates that a dataset “feat16” including extracted features were determined from each sample in the “raw256” dataset, which includes the channel-seconds (i.e., epochs of length 1 second). The prior art, considered together, teaches a range of epoch lengths from 1 second (Wulsin) to 5 minutes (Mirowski), which encompasses the claimed range. See MPEP 2144.05, section I. Note in particular the discussion related to Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Mirowski and Wulsin teaches
	wherein the third window size is 41 seconds.  (Mirowski, Figure 8, step 840, described at [0132-0133], shows extracting patterns from the physiological data. Figures 1(a)-1(b) provides an example in which a pattern (lower images) is provided for 1 minute of EEG data (upper images). [0070-0072] provides further explanation of the patterns and indicates that they may be, for example, 1 minute or 5 minutes long and that features may be extracted for these periods. Wulsin, Page 5, section 2.4., third paragraph indicates that a dataset “feat16” including extracted features were determined from each sample in the “raw256” dataset, which includes the channel-seconds (i.e., epochs of length 1 second). The prior art, considered together, teaches a range of epoch lengths from 1 second (Wulsin) to 5 minutes (Mirowski), which encompasses the claimed length. See MPEP 2144.05, section I. Note in particular the discussion related to Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 14, the rejection of claim 1 is incorporated herein. Furthermore, Mirowski teaches
	wherein a graphical user interface is displayed on an interactive user feedback device, the graphical user interface comprising a diagnosis and a corresponding EEG waveform marker based on the output.  (Mirowski, Figure 6, described at [0124-0125], shows a user interface comprising a diagnosis (i.e., the labeling as pre-ictal, interictal, indicates a diagnosis of the state of the patient). The markers (highlighted portions), mark the EEG waveform corresponding to preictal and interictal. [0145-0146] indicates that the display may be provided within the computer which is capable of receiving data from a user (i.e., the computer is an interactive feedback device).)

	Regarding claim 17, the rejection of claim 1 is incorporated herein. Furthermore, Mirowski teaches
	wherein the report is displayed in a graphical user interface.  (Mirowski, Figure 6, described at [0124-0125], shows a user interface comprising a diagnosis (i.e., the labeling as pre-ictal, interictal, indicates a diagnosis of the state of the patient). The markers (highlighted portions), mark the EEG waveform corresponding to preictal and interictal. [0145-0146] indicates that the display may be provided within the computer which is capable of receiving data from a user (i.e., the computer is an interactive feedback device).)

	Regarding claim 19, the rejection of claim 1 is incorporated herein. Furthermore, Mirowski teaches
	wherein the report comprises a diagnosis and a marked portion of an EEG waveform based on the output.  (Figure 6, described at [0124-0125], shows a user interface comprising a diagnosis (i.e., the labeling as pre-ictal, interictal, indicates a diagnosis of the state of the patient). The markers (highlighted portions), mark the EEG waveform corresponding to preictal and interictal.)

	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Mirowski” (US 2011/0218950 A1), in view of “Wulsin” (Modeling electroencephalography waveforms with semi-supervised deep belief nets: fast classification and anomaly measurement) in view of “Vincent” (Stacked Denoising Autoencoders: Learning Useful Representations in a Deep Network with a Local Denoising Criterion), further in view of “McClelland” (Integrating Probabilistic models of perception and interactive neural networks: a historical and tutorial review), and further in view of “Sun” (EEG-Based Fatigue Classification by Using Parallel Hidden Markov Model and Pattern Classifier Combination).

	Regarding claim 11, the rejection of claim 1 is incorporated herein. The combination of Mirowski, Wulsin, Vincent and McClellan does not appear to explicitly teach
	training a plurality of hidden Markov models, wherein each hidden Markov model corresponds to an EEG class.  
	However, Sun—directed to analogous art--teaches
	training a plurality of hidden Markov models, wherein each hidden Markov model corresponds to an EEG class.  (Sun, Abstract describes using hidden Markov model techniques to perform EEG classification. Section 2.3., starting page 487, describes the classification. In particular, the third paragraph of section 2.3 indicates that M*Q HMMs may be used, where each of the HMMs corresponds to a class. The HMMs are applied and then combined to determine an optimal class as described in the last two paragraphs of section 2.3. This may be seen by considering the middle column in Figure 2 on page 487. In the combination described above, this technique may be used to perform classification related to the particular classes taught by Mirowski and/or Wulsin described above.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Mirowski, Wulsin, Vincent, and McClellan to incorporate HMMs as taught by Sun because Sun found that HMMs outperform other techniques on at least one EEG-based classification problem.

	Regarding claim 12, the rejection of claim 11 is incorporated herein. The combination of Mirowski, Wulsin, Vincent and McClellan does not appear to explicitly teach
	wherein EEG signals are converted to EEG event labels based on the hidden Markov models.
	However, Sun—directed to analogous art—teaches
	wherein EEG signals are converted to EEG event labels based on the hidden Markov models. (Sun, Abstract describes using hidden Markov model techniques to perform EEG classification. Section 2.3., starting page 487, describes the classification. In particular, the third paragraph of section 2.3 indicates that M*Q HMMs may be used, where each of the HMMs corresponds to a class. The HMMs are applied and then combined to determine an optimal class as described in the last two paragraphs of section 2.3. This may be seen by considering the middle column in Figure 2 on page 487. In the combination described above, this technique may be used to perform classification related to the particular classes taught by Mirowski and/or Wulsin described above.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 11.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over “Mirowski” (US 2011/0218950 A1), in view of “Wulsin” (Modeling electroencephalography waveforms with semi-supervised deep belief nets: fast classification and anomaly measurement) in view of “Vincent” (Stacked Denoising Autoencoders: Learning Useful Representations in a Deep Network with a Local Denoising Criterion), further in view of “McClelland” (Integrating Probabilistic models of perception and interactive neural networks: a historical and tutorial review), further in view of “De Bruin” (US 2011/0119212 A1).

	Regarding claim 15, the rejection of claim 14 is incorporated herein. The combination of Mirowski, Wulsin, Vincent and McClellan does not appear to explicitly teach
	wherein the diagnosis comprises a confidence level.  
	However, De Bruin—directed to analogous art—teaches
	wherein the diagnosis comprises a confidence level.  (Abstract describes a method for diagnosing a patient. [0123] indicate that the diagnosis may be accompanied by a confidence level in that diagnosis.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Mirowski, Wulsin, Vincent, and McClellan to present a confidence level as taught by De Bruin because this allows for the patient/physician to consider taking further action to increase the confidence in the diagnosis when the confidence level is too low as is described by De Bruin at [0123].

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over “Mirowski” (US 2011/0218950 A1), in view of “Wulsin” (Modeling electroencephalography waveforms with semi-supervised deep belief nets: fast classification and anomaly measurement) in view of “Vincent” (Stacked Denoising Autoencoders: Learning Useful Representations in a Deep Network with a Local Denoising Criterion), further in view of “McClelland” (Integrating Probabilistic models of perception and interactive neural networks: a historical and tutorial review), further in view of “Tran” (US 2008/0004904 A1).
	
	Regarding claim 16, the rejection of claim 14 is incorporated herein. The combination of Mirowski, Wulsin, Vincent and McClellan does not appear to explicitly teach
	wherein the graphical user interface is configured for temporal scrolling of EEG waveforms.  
	However, Tran—directed to analogous art—teaches
	wherein the graphical user interface is configured for temporal scrolling of EEG waveforms.  ([0427] describes presenting EEG data in a user interface including a scrolling waveform.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Mirowski, Wulsin, Vincent and McClellan to include a scrolling waveform as taught by Tran because this allows the patient or physician the ability to monitor the evolution of the patient data over time, allowing for the incorporation of contextual data into their personal analysis of the data being displayed.

	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over “Mirowski” (US 2011/0218950 A1), in view of “Wulsin” (Modeling electroencephalography waveforms with semi-supervised deep belief nets: fast classification and anomaly measurement) in view of “Vincent” (Stacked Denoising Autoencoders: Learning Useful Representations in a Deep Network with a Local Denoising Criterion), further in view of “McClelland” (Integrating Probabilistic models of perception and interactive neural networks: a historical and tutorial review), and  further in view of “Eftekhar” (Ngram-Derived Pattern Recognition for the Detection and Prediction of Epileptic Seizures).

	Regarding claim 22, the rejection of claim 1 is incorporated herein. The combination of Mirowski, Wulsin, Vincent and McClellan does not appear to explicitly teach
	processing EEG event labels through a bigram probabilistic language model comprising probabilities of transitioning from one type of epoch to another.
	However, Eftekhar—directed to analogous art—teaches 
	processing EEG event labels through a bigram probabilistic language model comprising probabilities of transitioning from one type of epoch to another. (Eftekhar, Abstract describes applying an Ngram algorithm for the detection and prediction of epileptic seizures. The model is described in the section “Symbolic Analysis of EEG Signals”, starting page 2. In particular, the second paragraph of “N-grams” indicates that this corresponds to bigrams when considering N-grams of order 2. The second and third paragraphs of “N-grams” indicates that the model uses probabilities of transitioning from one symbol (i.e., type) to another.  Figure 2 shows that time is separated into epochs and that patterns (i.e., collections of symbols) are assigned to the epochs.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Mirowski, Wulsin, Vincent, and McClellan to use a bigram probabilistic language model as taught by Eftekhar and described above because “this method of prediction has significant predictive power and warrants further study” as indicated by Eftekhar ta the end of “Conclusions” on page 14.

	Regarding claim 23, the rejection of claim 22 is incorporated herein. Mirowski does not appear to explicitly teach 
	wherein the complete set of classes comprises the classes (SPSW) spike and sharp wave, (GPED) generalized periodicPage 4 of 6Preliminary Amendment Dated: 9/22/2017 epileptiform discharge and triphasic waves, (PLED) periodic lateralized epileptiform discharge, (EYEM) eye blinks and other movements, (ARTF) other general artifacts or classified as background activity, and (BCKG) background activity.
	However, Wulsin—directed to analogous art—teaches
	wherein the complete set of classes comprises the classes (SPSW) spike and sharp wave, (GPED) generalized periodicPage 4 of 6Preliminary Amendment Dated: 9/22/2017 epileptiform discharge and triphasic waves, (PLED) periodic lateralized epileptiform discharge, (EYEM) eye blinks and other related movements, (ARTF) other general artifacts that can be ignored or classified as background activity, and (BCKG) background activity. (Wulsin, Abstract describes using deep belief networks to classify EEG data. Introduction, especially third paragraph, describes some of the classes that the EEG is classified into including (1) spike and sharp wave, (2) generalized periodic epileptiform discharge (GPED) and triphasic waves, (3) periodic lateralized epileptiform discharge (PLEDs), (4) eye blink artifact and (5) background activity, defined as everything not belonging to one of the other classes. ARTF and BCKG are understood to coincide.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121